Exhibit 10.3

APTARGROUP, INC.
2016 RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR DIRECTORS

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants
____________ (the “Director”) as of ____________ (the “Grant Date”), pursuant to
the provisions of the AptarGroup, Inc. 2016 Equity Incentive Plan (the “Plan”),
a restricted stock unit award (the “Award”) of ___________  restricted stock
units, upon and subject to the restrictions, terms and conditions set forth in
this 2016 Restricted Stock Unit Award Agreement (this “Agreement”).  Capitalized
terms not defined herein shall have the meanings specified in the Plan.

1.         Award Subject to Acceptance of Agreement.  The Award shall be null
and void unless the Director shall accept this Agreement by executing it in the
space provided below and returning it to the Company.

2.         Restriction Period and Vesting. 

(a)       Subject to Sections 2(b), (c) and (d), the Award shall vest in its
entirety on the day immediately preceding the date of the Company’s 2017 annual
meeting of stockholders (the “Vesting Date”), provided that the Director
continues service as a director of the Company until the Vesting Date (the
period until the Award vests, and during which restrictions apply, the
“Restriction Period”). 

(b)       If the Director ceases to be a director of the Company prior to the
Vesting Date by reason of permanent disability or death, the Award shall become
fully vested as of the date of the Director’s permanent disability or death, as
the case may be.  For purposes of this Agreement, “permanent disability” shall
mean the inability of the Director to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, as determined by the Committee.

(c)       If the Director ceases to be a director of the Company prior to the
Vesting Date for any reason other than permanent disability or death, the Award
shall be forfeited and cancelled by the Company. 

(d)       (1)         In the event of a Change in Control, the Award shall
immediately vest in full.

(2)         In the event of a Change in Control pursuant to paragraph (3) or
(4) of Appendix A to the Plan, the Board of Directors (as constituted prior to
such Change in Control) may, in its discretion (subject to existing contractual
arrangements):

(i)        require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the



--------------------------------------------------------------------------------

 



Shares (as defined in Section 3) issuable pursuant to the Award, as determined
by the Board of Directors; and/or

(ii)       require the Award, in whole or in part, to be surrendered to the
Company by the Director and to be immediately cancelled by the Company, and
provide for the Director to receive a cash payment in an amount not less than
the amount determined by multiplying the number of restricted stock units
subject to the Award immediately prior to such cancellation (but after giving
effect to any adjustment pursuant to Section 7(b) of the Plan in respect of any
transaction that gives rise to such Change in Control), by the highest per share
price offered to holders of Common Stock in any transaction whereby the Change
in Control takes place.

(3)         The Company may, but is not required to, cooperate with the Director
to assure that any substitution or cash payment to the Director in accordance
with the foregoing is made in compliance with Section 16 of the Exchange Act and
the rules and regulations thereunder.

3.         Conversion of Restricted Stock Units and Issuance of Shares.  Upon
the vesting of the Award in accordance with Section 2 hereof, one share of
Common Stock shall be issuable for each restricted stock unit that vests on such
date (the “Shares”), subject to the terms and provisions of the Plan and this
Agreement.  Thereafter, the Company will transfer such Shares to the Director in
accordance with the provisions hereof.  No fractional shares shall be issued
under this Agreement.

4.         Termination of Award.  In the event that the Director shall forfeit
the restricted stock units subject to the Award, the Director shall promptly
return this Agreement to the Company for cancellation.  Such cancellation shall
be effective regardless of whether the Director returns this Agreement.

5.         Additional Terms and Conditions of Award.

(a)        Nontransferability of Award.  During the Restriction Period, the
restricted stock units subject to the Award may not be transferred by the
Director other than by will, the laws of descent and distribution or pursuant to
the beneficiary designation form attached hereto as Appendix A or in such other
form approved by the Company from time to time.  Except as permitted by the
foregoing, during the Restriction Period, the restricted stock units subject to
the Award may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process.  Upon any such
attempted sale, transfer, assignment, pledge, hypothecation, encumbrance or
other disposition, the Award and all rights hereunder shall be null and void.

(b)        Compliance with Applicable Law.  The Award is subject to the
condition that if the listing, registration or qualification of the Shares
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
of the restricted stock units or the delivery of the Shares hereunder, the
Shares subject to the

2

--------------------------------------------------------------------------------

 



Award may not be delivered unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company.  The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

(c)        Delivery of Certificates.  Subject to Section 5(b) hereof, within 30
days following the vesting of the Award, the Company shall issue or cause to be
issued in the Director’s name (or such other name as is acceptable to the
Company and designated in writing by the Director) the vested Shares.  Such
issuance shall be evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
issuance.

(d)        Rights as a Stockholder.  Prior to the settlement of the Award, the
Director shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock underlying the restricted stock units subject to the
Award.  During the Restriction Period, the Director shall not be entitled to
voting rights, or rights with respect to dividends or dividend equivalents, with
respect to the restricted stock units subject to the Award.

(e)        Award Confers No Rights to Continue to Serve as a Director.  In no
event shall the granting of the Award or its acceptance by the Director give or
be deemed to give the Director any right to continue to serve, to be elected or
reelected to serve or to be nominated to serve as a director of the Company.

(f)         Decisions of Board or Committee.  The Board of Directors of the
Company or the Committee shall have the right to resolve all questions which may
arise in connection with the Award.  Any interpretation, determination or other
action made or taken by the Board of Directors or the Committee regarding the
Plan or this Agreement shall be final, binding and conclusive.

(g)        Company to Reserve Shares.  The Company shall at all times prior to
the cancellation of the Award reserve and keep available, either in its treasury
or out of its authorized but unissued shares of Common Stock, shares of Common
Stock equal to the full number of unvested restricted stock units subject to the
Award from time to time.

(h)        Agreement Subject to the Plan.  This Agreement is subject to the
provisions of the Plan (including the adjustment provision set forth in
Section 7(b) thereof), and shall be interpreted in accordance therewith.  The
Director hereby acknowledges receipt of a copy of the Plan. 

(i)         Section 409A.  This Award is intended to be exempt from Section 409A
of the Code as a short-term deferral, pursuant to Treasury regulation Section
1.409A-1(b)(4), to the maximum extent possible, and this Agreement shall be
interpreted and construed consistent with that intent and in a manner that
avoids the imposition of taxes and other penalties under Section 409A of the
Code.  The Company reserves the right to amend this Agreement to the extent it
determines in its sole discretion such amendment is necessary or appropriate to
comply with applicable law, including but not limited to Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the Company
be responsible for any taxes, penalties,

3

--------------------------------------------------------------------------------

 



interest or other losses or expenses incurred by the Director due to any failure
to comply with Section 409A of the Code.

6.         Miscellaneous Provisions.

(a)        Meaning of Certain Terms.  As used herein, the term “vest” shall mean
no longer subject to forfeiture.

(b)        Successors.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Director, acquire any rights hereunder in
accordance with this Agreement or the Plan.

(c)        Notices.  All notices, requests or other communications provided for
in this Agreement shall be made in writing by (1) actual delivery to the party
entitled thereto, (2) mailing to the last known address of the party entitled
thereto, via certified or registered mail, return receipt requested or
(3) telecopy with confirmation of receipt.  The notice, request or other
communication shall be deemed to be received, in the case of actual delivery, on
the date of its actual receipt by the party entitled thereto, in the case of
mailing, on the tenth calendar day following the date of such mailing, and in
the case of telecopy, on the date of confirmation of receipt; provided,
 however, that if a notice, request or other communication is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

(d)        Governing Law.  This Agreement and all determinations made and
actions taken pursuant hereto, to the extent not otherwise governed by the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to conflicts of laws
principles.

(e)        Counterparts.  This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Accepted this ________ day of

 

 

 

___________, 20__

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 





4

--------------------------------------------------------------------------------

 



 

Appendix A

 

to AptarGroup, Inc.

 

Restricted Stock Unit Award

 

Agreement for Directors

 

 

APTARGROUP, INC. 

2016 Equity Incentive Plan

2016 Restricted Stock Unit Award Agreement

BENEFICIARY DESIGNATION FORM 

You may designate a primary beneficiary and a secondary beneficiary with respect
to your 2016 Restricted Stock Unit Award Agreement.  You can name more than one
person as a primary or secondary beneficiary.  For example, you may wish to name
your spouse as primary beneficiary and your children as secondary
beneficiaries.  Your secondary beneficiary(ies) will receive nothing if any of
your primary beneficiaries survive you.  All primary beneficiaries will share
equally unless you indicate otherwise.  The same rule applies for secondary
beneficiaries.

Designate Your Beneficiary(ies):

 

Primary Beneficiary(ies):

 

 

 

 

 

 

 

 

Secondary Beneficiary(ies):

 

 

 

 

 

 

 

I certify that my designation of beneficiary set forth above is my free act and
deed.

 

 

 

Name of Director

 

Director’s Signature

(Please Print)

 

 

 

 

 

 

 

Date

 

5

--------------------------------------------------------------------------------